Appeal Dismissed and Memorandum Opinion filed July 16, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00413-CV

                        DAVID GHAZVINI, Appellant
                                        V.
 TEXAS WORKFORCE COMMISSION, ANDERS ALCANTAR, JULIAN
  ALVARES, COLLEGE OF THE MAINLAND, RUTH R. HUGHS, AND
                 LEE COLLEGE, Appellees

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-1058

                 MEMORANDUM                      OPINION
      This is an attempted appeal from an order signed by the trial court on January
17, 2019, sustaining the Texas Workforce Commission’s objection to appellant
David Ghazvini’s jury demand. Generally, appeals may be taken only from final
judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When
orders do not dispose of all pending parties and claims, the orders remain
interlocutory and unappealable until final judgment is rendered, unless a statutory
exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding).

      On June 11, 2019, notice was sent to the parties of this court’s intention to
dismiss the appeal for want of jurisdiction unless on or before June 21, 2019,
appellant filed a response demonstrating grounds for continuing the appeal. See Tex.
R. App. P. 42.3(a). Appellant did not file a response.

      The appeal is dismissed for lack of appellate jurisdiction.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                          2